TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 31, 2015



                                    NO. 03-14-00313-CR


            Kirt Allen Esthay a/k/a Kirt Allen Estay a/k/a Kirt Estay, Appellant

                                               v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 119TH DISTRICT COURT OF CONCHO COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.